Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
Claims 1,76,77 and 95-110 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Wagner, Morgan et al.  and Franch et al. 
Claims 1, 76, 77, 95-102, 104-107, 109 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO2010094036) in view of Morgan et al. (WO2006135786) and Franch et al. (WO2007062664).
Wagner teaches methods for generating nucleic acid encoded libraries comprising providing a headpiece (i.e. initiator oligonucleotide) bound by  reactant groups (i.e. building blocks) and DNA tags, wherein the methods comprise providing a complex comprising a functional moiety (e.g. lines 26-33, pg. 4-lines 1-3, pg. 5) which is linked to an initiator oligonucleotide(e.g. lines 27-32, pg. 10- lines 1-2, pg. 11) .
Furthermore, Wagner teaches embodiments of their methods wherein the initiator oligonucleotide is single-stranded and comprises modified nucleic acid bases(e.g. lines 22-25,pg. 4; line 14, pg. 15).
Furthermore, Wagner teaches the initiator oligonucleotide (e.g. lines 22-25, pg. 4) is a part of the headpiece which comprises a linker that joins with a building block at one end and  which is ligated to a tag that corresponds to the building block at the other end(e.g. as in lines 31-32, pg. 12- lines 1-10, pg. 13) .  
Wagner teaches their methods comprise reacting a headpiece (i.e. initiator oligonucleotide) with a bifunctional linker (e.g. such as polyethylene glycol as in lines 13-15,lines 26-28, pg. 24; lines 32-33, pg. 24- lines 1-15, pg. 25) and a building block (i.e. A) (e.g. lines 30-32, pg. 10). 
Wagner teaches tags are incorporated by enzymatic ligation as well as not enzymatic joining (e.g. lines 16-20,lines 31-33,pg. 12- lines 1-5,pg. 13). In one embodiment, Wagner further teaches the initiator oligonucleotide component of the headpiece can be linked to a first identifier region by a hairpin structure which is linked in turn at least a second identifier region by crosslinking using psoralen (e.g. lines 9-21, pg. 12; Fig. 4).
Furthermore, Wagner teaches that for each building block that is attached to the headpiece, a DNA tag is also attached to the headpiece (e.g. for building blocks A and B and may be extended to building blocks C, D and E as in lines 31-33, pg. 12- lines 1-8, pg. 13).

Therefore, Wagner teaches methods of generating a DNA encoded library comprising providing a single stranded headpiece and attaching chemical reactant groups , i.e. building blocks, at one end and corresponding tags by ligation at the other end.

Regarding the limitations: (iii) ligating said second functional group of said headpiece to a first single-stranded oligonucleotide building block tag to form a complex, wherein said ligating comprises chemical ligation; and wherein said first single-stranded oligonucleotide building block tag encodes for the binding reaction of said step (ii) as recited by claim 1:

Like Wagner et al. , Morgan et al. teach methods for generating DNA encoded libraries comprising attaching building blocks at one end of an initiator oligonucleotide and oligonucleotide identifiers, i.e. tags, at the other end (e.g. Entire Morgan reference and especially 1st-2nd para , Summary of the Invention section, pg. 2-3; the steps of: (1) providing an initiator compound consisting of a functional moiety comprising n building blocks, where n is an integer of 1 or greater, wherein the functional moiety comprises at least one reactive group and wherein the functional moiety is operatively linked to an initial oligonucleotide; (2) reacting the initiator compound with a building block comprising at least one complementary reactive group, wherein the at least one complementary reactive group is complementary to the reactive group of step (1 ), under suitable conditions for reaction of the reactive group and the complementary reactive group to form a covalent bond; (3) reacting the initial oligonucleotide with an incoming oligonucleotide which identifies the building block of step (b) as in 2nd para , Summary of the Invention section, pg. 2-3). 
Furthermore, Morgan et al. teach the initiator oligonucleotide is single stranded and the incoming identifier oligonucleotide is single stranded and that they are joined by splint- mediated ligation (e.g. Entire Morgan reference and especially Figure 2 is a schematic representation of oligonucleotide ligation using a splint strand. In this embodiment, the splint is a 12-mer oligonucleotide with sequences complementary to the single-stranded initial oligonucleotide and the single-stranded incoming oligonucleotide as in 2nd para, Brief description of the drawings section, pg. 6; single stranded identifier oligonucleotide as in 2nd para, pg. 44; claims 1, 16 and 18; Fig. 2). 
Furthermore, Morgan et al. teach ligation by chemical or enzymatic means (e.g. Entire Morgan reference and especially Oligonucleotides may be ligated by chemical or enzymatic methods. In one embodiment, oligonucleotides are ligated by chemical means. Chemical ligation of DNA and RNA may be performed using reagents such as water soluble carbodiimide and cyanogen bromide … In one embodiment, chemical ligation is performed using cyanogen bromide, 5 M in acetonitrile… 3rd para, pg. 29).
Like Wagner and Morgan, Franch et al. also teach a method of generating nucleic acid encoded libraries in which  a headpiece (i.e. display oligonucleotide) is linked at the 3’ end with reactant groups and at the 5’ end with tags (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25). 
Furthermore, Franch et al. teach multiple building blocks and subsequently multiple building block tags are linked to the headpiece (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25).
Furthermore, Franch et al. teach embodiments of multiple encoding events comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. 62- lines 1-28, pg.64). 
Furthermore, Franch et al. teach display oligonucleotides comprise modified nucleotides, including phosphorothioate (e.g. lines 34-36,pg. 26- lines 1-15, pg. 37; lines 10-16,pg. 59; claim 36).
Furthermore, Franch et al. teach the tags comprise reactive groups which facilitate linking to the display oligonucleotide by chemical or enzymatic ligation. Franch et al. teach chemical ligation include multiple possible reactions, including reaction of phosphorothioate group at a 3’ terminus  with an iodo group at a 5’ terminus (e.g. lines 9-28,pg. 64).
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 
Franch et al. teach separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3).
Furthermore, Franch et al. teach generating a library of bifunctional complexes (e.g. lines 19-27, pg. 17). 
Furthermore, Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
Therefore, as Wagner, Morgan et al. and Franch et al. all teach methods for generating encoded DNA libraries comprising providing a nucleic acid headpiece which binds to building blocks at one end and DNA tags at the other end, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Wagner to include joining by chemical ligation a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide as taught by Morgan et al. and to include  modified bases and other structural features of the headpiece and nucleic acid tags as well as chemical ligation for joining tags to the headpiece through reaction of phosphorothioate group with an iodo group as taught by Franch et al.  because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
Therefore, the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious the limitations: method comprising: (i) providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group; (ii) binding said first functional group of said headpiece to a first component of said chemical entity, wherein said headpiece is directly connected to said first component or said headpiece is indirectly connected to said first component by a bifunctional linker; and (iii) ligating said second functional group of said headpiece to a first single-stranded oligonucleotide building block tag to form a complex, wherein said ligating comprises chemical ligation of one or more chemically co-reactive pairs selected from:  (b) a phosphorothioate group and an iodo group; wherein said steps (ii) and (iii) can be performed in any order; and wherein said first single-stranded oligonucleotide building block tag encodes for the binding reaction of said step (ii), thereby providing a tagged library as recited by claim 1.
Regarding claims 76 and 97-99:
 It is noted that claim 76 further describes an alternative of claim 1 that is not required by the claimed invention. Therefore, insofar as claim 76 is dependent from claim 1, art that meets the requirements of claim 1 is also meets claim 76.
Therefore, the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claim 76.
Furthermore, as claims 97-99 depend from claim 76, the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claims 97-99.
Furthermore, as Franch et al. teach incorporation of tags by chemical ligation through reaction of 3’ phosphorothioate group with a 5’ iodo group (e.g. lines 9-28,pg. 64), the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claims 77, 95 and 96.
Furthermore, as Morgan et al. teach methods comprising joining a single-stranded initiator oligonucleotide , i.e. headpiece, with an incoming single-stranded identifier oligonucleotide by splint- mediated ligation are known in the art (e.g. Entire Morgan reference and especially 2nd para, Brief description of the drawings section, pg. 6; Fig. 2), Therefore, the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claim 100.



Regarding claim 101:
The instant specification recites embodiments wherein a spacer comprising at least 4 atoms  results from chemical ligation  due to reaction of an alkyne with an azido group (e.g. lines 4-14, pg. 17; lines 27-36,pg. 33; Example 5, pg. 45-47, instant specification; Fig. 10 and 11).
 However, as noted above, chemical ligation comprising an alkyne with an azido group is an alternative of claim 1 that is not required by the claimed invention. Therefore, insofar as claim 101 is dependent from claim 1, art that meets the requirements of claim 1 is also meets claim 101.
Therefore, the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claim 101.
Furthermore, as Morgan et al. teach joining by chemical ligation a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide is known in the art and Franch et al. teach multiple encoding events comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. 62- lines 1-28, pg.64), wherein tags are incorporated by chemical ligation through reaction of phosphorothioate group with an iodo group (e.g. lines 9-28,pg. 64), the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claims 102,  104, 106 and 107.
Furthermore, as Franch et al. also teach separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3), the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claim 105.
As Wagner teaches the initiator oligonucleotide can form a hairpin structure (e.g. line 18, pg. 3; Fig. 2), the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claim 109.
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 
Furthermore, Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
 Therefore, as Morgan et al. also teach joining by chemical ligation a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide is known in the art, the combined teachings of Wagner, Morgan et al. and Franch et al. render obvious claim 110.

Wagner,  Morgan et al., Franch et al. and Agnew et al.
Claims 1, 76, 77, 95-102, 104-107, 109 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (WO2010094036) in view of Morgan et al. (WO2006135786); Franch et al. (WO2007062664) and Agnew et al.(US20080050731).
Wagner teaches methods for generating nucleic acid encoded libraries comprising providing a headpiece (i.e. initiator oligonucleotide) bound by  reactant groups (i.e. building blocks) and DNA tags, wherein the methods comprise providing a complex comprising a functional moiety (e.g. lines 26-33, pg. 4-lines 1-3, pg. 5) which is linked to an initiator oligonucleotide(e.g. lines 27-32, pg. 10- lines 1-2, pg. 11) .
Furthermore, Wagner teaches embodiments of their methods wherein the initiator oligonucleotide is single-stranded and comprises modified nucleic acid bases(e.g. lines 22-25,pg. 4; line 14, pg. 15).
Furthermore, Wagner teaches the initiator oligonucleotide (e.g. lines 22-25, pg. 4) is a part of the headpiece which comprises a linker that joins with a building block at one end and  which is ligated to a tag that corresponds to the building block at the other end(e.g. as in lines 31-32, pg. 12- lines 1-10, pg. 13) .  
Wagner teaches their methods comprise reacting a headpiece (i.e. initiator oligonucleotide) with a bifunctional linker (e.g. such as polyethylene glycol as in lines 13-15,lines 26-28, pg. 24; lines 32-33, pg. 24- lines 1-15, pg. 25) and a building block (i.e. A) (e.g. lines 30-32, pg. 10). 
Wagner teaches tags are incorporated by enzymatic ligation as well as not enzymatic joining (e.g. lines 16-20,lines 31-33,pg. 12- lines 1-5,pg. 13). In one embodiment, Wagner further teaches the initiator oligonucleotide component of the headpiece can be linked to a first identifier region by a hairpin structure which is linked in turn at least a second identifier region by crosslinking using psoralen (e.g. lines 9-21, pg. 12; Fig. 4).
Furthermore, Wagner teaches that for each building block that is attached to the headpiece, a DNA tag is also attached to the headpiece (e.g. for building blocks A and B and may be extended to building blocks C, D and E as in lines 31-33, pg. 12- lines 1-8, pg. 13).

Therefore, Wagner teaches methods of generating a DNA encoded library comprising providing a single stranded headpiece and attaching chemical reactant groups , i.e. building blocks, at one end and corresponding tags by ligation at the other end.

Regarding the limitations: (iii) ligating said second functional group of said headpiece to a first single-stranded oligonucleotide building block tag to form a complex, wherein said ligating comprises chemical ligation; and wherein said first single-stranded oligonucleotide building block tag encodes for the binding reaction of said step (ii) as recited by claim 1:
Like Wagner et al. , Morgan et al. teach methods for generating DNA encoded libraries comprising attaching building blocks at one end of an initiator oligonucleotide and oligonucleotide identifiers at the other end (e.g. Entire Morgan reference and especially 1st-2nd para , Summary of the Invention section, pg. 2-3; the steps of: (1) providing an initiator compound consisting of a functional moiety comprising n building blocks, where n is an integer of 1 or greater, wherein the functional moiety comprises at least one reactive group and wherein the functional moiety is operatively linked to an initial oligonucleotide; (2) reacting the initiator compound with a building block comprising at least one complementary reactive group, wherein the at least one complementary reactive group is complementary to the reactive group of step (1 ), under suitable conditions for reaction of the reactive group and the complementary reactive group to form a covalent bond; (3) reacting the initial oligonucleotide with an incoming oligonucleotide which identifies the building block of step (b) as in 2nd para , Summary of the Invention section, pg. 2-3). 
Furthermore, Morgan et al. teach the initiator oligonucleotide is single stranded and the incoming identifier oligonucleotide is single stranded and that they are joined by splint- mediated ligation (e.g. Entire Morgan reference and especially Figure 2 is a schematic representation of oligonucleotide ligation using a splint strand. In this embodiment, the splint is a 12-mer oligonucleotide with sequences complementary to the single-stranded initial oligonucleotide and the single-stranded incoming oligonucleotide as in 2nd para, Brief description of the drawings section, pg. 6; single stranded identifier oligonucleotide as in 2nd para, pg. 44; claims 1, 16 and 18; Fig. 2). 
Furthermore, Morgan et al. teach ligation by chemical or enzymatic means (e.g. Entire Morgan reference and especially Oligonucleotides may be ligated by chemical or enzymatic methods. In one embodiment, oligonucleotides are ligated by chemical means. Chemical ligation of DNA and RNA may be performed using reagents such as water soluble carbodiimide and cyanogen bromide … In one embodiment, chemical ligation is performed using cyanogen bromide, 5 M in acetonitrile… 3rd para, pg. 29).
Like Wagner and Morgan, Franch et al. also teach a method of generating nucleic acid encoded libraries in which  a headpiece (i.e. display oligonucleotide) is linked at the 3’ end with reactant groups and at the 5’ end with tags (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25). 
Furthermore, Franch et al. teach multiple building blocks and subsequently multiple building block tags are linked to the headpiece (e.g. lines 27-35, pg. 7-lines 1-12, pg. 8;lines 14-35, pg. 12; lines 26-36, pg. 46-lines 1-10, pg. 47;Fig. 25).
Furthermore, Franch et al. teach embodiments of multiple encoding events comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags(e.g. lines 24-35,pg. 62- lines 1-28, pg.64). 
Furthermore, Franch et al. teach display oligonucleotides comprise modified nucleotides, including phosphorothioate (e.g. lines 34-36,pg. 26- lines 1-15, pg. 37; lines 10-16,pg. 59; claim 36).
Furthermore, Franch et al. teach the tags comprise reactive groups which facilitate linking to the display oligonucleotide by chemical or enzymatic ligation. Franch et al. teach chemical ligation include multiple possible reactions, including reaction of phosphorothioate group at a 3’ terminus  with an iodo group at a 5’ terminus (e.g. lines 9-28,pg. 64).
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 
Franch et al. teach separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3).
Franch et al. teach generating a library of bifunctional complexes (e.g. lines 19-27, pg. 17). 
Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
 Regarding the embodiment of chemical ligation comprising reaction of an alkyne with an azido group as recited in claim 1:
At the time the invention was made, Agnew et al. teach that it is known in the art to label nucleic acid using chemical reaction of alkynyl group with an azido group (e.g. entire Agnew reference and especially nucleic acids comprising azido group or alkyne group as in para 0168-0171,pg. 11-12; chemical labeling of nucleic acids that contain azide moieties or alkyne moieties utilize Copper(I)-catalyzed Azide-Alkyne Cycloaddition, also referred to herein as "click" chemistry, the chemical labeling of nucleic acids that contain azide moieties or phosphine moieties utilize Staudinger ligation, and the chemical labeling of nucleic acids that contain activated-alkyne moieties or activated-alkyne reactive moieties as in para 0171, pg. 12).
 Furthermore, Agnew et al. teach this chemical labeling  encompasses the embodiments wherein the nucleic acid contains a terminal azido group or a terminal alkyne group (e.g. entire Agnew reference and especially  para 0181-0186, pg. 13).
Furthermore, Agnew et al. teach their methods include providing alkynes comprising 10 carbon atoms (e.g. entire Agnew reference and especially  term "alkyl," … a straight or branched chain, or cyclic hydrocarbon radical, or combination thereof, which may be fully saturated, mono- or polyunsaturated and can include divalent ("alkylene") and multivalent radicals, having the number of carbon atoms designated (i.e. C1 -C10 means one to ten carbons…Examples of unsaturated alkyl groups include, but are not limited to, vinyl, 2-propenyl, crotyl, 2-isopentenyl, 2-(butadienyl), 2,4-pentadienyl, 3-(1,4-pentadienyl), ethynyl, 1- and 3-propynyl, 3-butynyl, and the higher homologs and isomers as in para 0106,pg. 5).
Therefore, as Wagner, Morgan et al. and Franch et al. all teach methods for generating encoded DNA libraries comprising providing a nucleic acid headpiece which binds to building blocks at one end and DNA tags at the other end, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Wagner to include joining by chemical ligation a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide as taught by Morgan et al. and to include  modified bases and other structural features of the headpiece and nucleic acid tags as well as chemical ligation for joining tags to the headpiece through reaction of phosphorothioate group with an iodo group as taught by Franch et al.  because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
 Furthermore, as Morgan et al., Franch et al. and Agnew et al. all  teach chemical ligation for incorporating identifiers in nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Wagner, Morgan et al. and Franch et al.  comprising chemical ligation of single stranded oligonucleotide tags to include chemical ligation of an alkyne group with an azido group, wherein the oligonucleotide comprises either a terminal alkyne or a terminal azido group as taught by Agnew et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
 Therefore, the combined teachings of Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious the limitations: method comprising: (i) providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group,  (ii) binding said first functional group of said headpiece to a first component of said chemical entity, wherein said headpiece is directly connected to said first component or said headpiece is indirectly connected to said first component by a bifunctional linker; and (iii) ligating said second functional group of said headpiece to a first single-stranded oligonucleotide building block tag to form a complex, wherein said ligating comprises chemical ligation of one or more chemically co-reactive pairs selected from: (a) an optionally substituted alkyne and an optionally substituted azido group; wherein said steps (ii) and (iii) can be performed in any order; and wherein said first single-stranded oligonucleotide building block tag encodes for the binding reaction of said step (ii),thereby providing a tagged library as recited by claim 1.
Furthermore, as  Agnew et al. teach the target nucleic acid contains either a terminal alkyne or a terminal azido group (e.g. entire Agnew reference and especially  para 0181-0186, pg. 13), the combined teachings of Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claims 76 and 97-99.
Furthermore, as Franch et al. teach incorporation of tags by chemical ligation through reaction of phosphorothioate group with an iodo group (e.g. lines 9-28,pg. 64), the combined teachings of  Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claims 77, 95 and 96.
Furthermore, as Morgan et al. teach methods comprising joining a single-stranded initiator oligonucleotide , i.e. headpiece, with an incoming single-stranded identifier oligonucleotide by splint- mediated ligation are known in the art (e.g. Entire Morgan reference and especially 2nd para, Brief description of the drawings section, pg. 6; Fig. 2), Therefore, the combined teachings of Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claim 100.
Regarding claim 101:
The instant specification recites embodiments wherein a spacer comprising at least 4 atoms results from chemical ligation  due to reaction of an alkyne with an azido group, wherein the alkyne contributes additional atoms to form the spacer (e.g. lines 4-14;, pg. 17; lines 27-36,pg. 33; Example 5, pg. 45-47, instant specification; Fig. 10 and 11).
As noted above, Agnew et al. teach chemical labeling comprising an alkyne with an azido group wherein the alkyne comprises 10 carbon atoms (e.g. entire Agnew reference and especially …Examples of unsaturated alkyl groups include, but are not limited to, vinyl, 2-propenyl, crotyl, 2-isopentenyl, 2-(butadienyl), 2,4-pentadienyl, 3-(1,4-pentadienyl), ethynyl, 1- and 3-propynyl, 3-butynyl, and the higher homologs and isomers as in para 0106,pg. 5).
Therefore, the combined teachings of  Wagner, Franch et al. and Agnew et al. render obvious claim 101.
Furthermore, as Morgan et al. teach joining by chemical ligation a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide is known in the art and Franch et al. teach multiple encoding events comprising attaching a plurality of reactant groups  to chemical reactive site prior to or after incorporating tags, wherein tags are incorporated by chemical ligation  through reaction of phosphorothioate group with an iodo group, the combined teachings of  Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claims 102,  104, 106 and 107.
Furthermore, as Franch et al. teach also separation of ligated tags from non-ligated components (e.g. lines 27-30, pg. 2; lines 5-7, pg. 3), the combined teachings of  Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claim 105.
As Wagner teaches the initiator oligonucleotide can form a hairpin structure (e.g. line 18, pg. 3; Fig. 2), the combined teachings of  Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claim 109.
Furthermore, Franch et al. teach the display oligonucleotide and/ or individual tags have a length of 5-20 nucleotides (e.g. lines 9-29, pg. 53). 
Furthermore, Franch et al. teach flanking regions around the tag, such as biotin or priming sequences. They also teach a framing sequence which gives information of the synthesis history of the bifunctional complex (e.g. lines 15-32, pg. 51).
 Therefore, as Morgan et al. also teach joining by chemical ligation a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide is known in the art, the combined teachings of Wagner, Morgan et al., Franch et al. and Agnew et al. render obvious claim 110.

Wagner, Morgan et al., Franch et al. and Kool
Claims 100 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wagner, Morgan et al. and Franch et al., as applied to claims 1, 76, 77, 95-102, 104-107, 109 and 110 above, and further in view of Kool (US20060160125).
The combined teachings of  Wagner, Morgan et al. and Franch et al.as applied are incorporated in this rejection.
The combined teachings of  Wagner, Morgan et al. and Franch et al. render obvious a method of tagging an oligonucleotide encoded chemical entity comprising providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group; wherein a single-stranded oligonucleotide tag is ligated to the second functional group by chemical ligation through reaction of phosphorothioate group with an iodo group.
 Regarding claims 100 and 103:
It is noted that the instant disclosure recites embodiments of splint meditated ligation for chemical ligation reactions involving a phosphorothioate group and an iodo group (e.g. lines 2-3,pg. 13; lines 15-34, pg. 17; not splint-dependent, e.g. 5 '-azido/3 '-alkynyl as in lines 17-18,pg. 18; Fig. 12A-12G).
 Therefore, claims 100 and 103 are interpreted to depend from the embodiment  of chemical ligation involving a phosphorothioate group and an iodo group. 
As noted above, Morgan et al. teach joining a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide by splint- mediated ligation (e.g. Entire Morgan reference and especially Figure 2 is a schematic representation of oligonucleotide ligation using a splint strand. In this embodiment, the splint is a 12-mer oligonucleotide with sequences complementary to the single-stranded initial oligonucleotide and the single-stranded incoming oligonucleotide as in 2nd para, Brief description of the drawings section, pg. 6; single stranded identifier oligonucleotide as in 2nd para, pg. 44; claims 1, 16 and 18).
Furthermore, at the time the invention was made, Kool teaches methods of chemical ligation are known in the art comprising providing a 3’ phosphorothioate group and subjecting to ligation with an iodo group, wherein ligation is facilitated by a complementary splint (e.g. entire Kool reference and especially para 0053,pg. 6; para 0073-0075,pg. 9-10; para 0081,pg. 10).
Therefore, as Morgan and, Franch and Kool all teach chemical ligation  and both Franch et al. and Kool teach chemical ligation comprising reaction of a phosphorothioate group with an iodo group, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Wagner, Morgan et al.  and Franch et al. comprising splint-mediated ligation of a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide to include a splint that mediates the chemical ligation a phosphorothioate group with an iodo group as taught by Kool because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
Therefore, the combined teachings of Wagner, Franch et al. and Kool render obvious claims 100 and 103.
Wagner, Morgan et al., Franch et al.  and Cost et al. 
Claim 108 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wagner, Morgan et al. and Franch et al., as applied to claims 1, 76, 77, 95-102, 104-107, 109 and 110 above, and further in view of Cost et al. (WO2011100058; published 18 August 2011; filed 09 February 2011).
The combined teachings of  Wagner, Morgan et al. and Franch et al.as applied above are incorporated in this rejection.
The combined teachings of  Wagner, Morgan et al. and Franch et al. render obvious a method of tagging an oligonucleotide encoded chemical entity comprising providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group; wherein a single-stranded oligonucleotide tag is ligated to the second functional group by chemical ligation through reaction of phosphorothioate group with an iodo group.
Furthermore, Franch et al. teach display oligonucleotides comprise modified nucleotides comprising phosphate derivatives, including phosphorothioate (e.g. lines 34-36,pg. 26- lines 1-15, pg. 37; lines 10-16,pg. 59).
 Regarding claim 108.
At the time the invention was made, Cost et al. teach it is known in the art to provide oligonucleotides that are modified with phosphorothioate bonds within two positions of the 5’ or 3’ terminus to guard against exonuclease activity (e.g. The linear donor polynucleotides described herein may include one or more phosphorothioate phosphodiester bonds, for example between terminal nucleotides to protect the linear donor polynucleotide from exonucleolytic degradation. These bonds may be in two or more positions at the 5' and/or 3' ends of the donor molecule and may be added during isolation or synthesis using standard methodology as in para 0074,pg. 23-24).
Therefore, as both Franch et al. and Cost et al.  teach oligonucleotides comprising phosphorothioate groups, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Wagner, Morgan et al.  and Franch et al.  to include phosphorothioate groups that are within two positions of either terminus as taught by Cost et al. because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.
Therefore, the combined teachings of Wagner, Franch et al. and Cost et al. render obvious claim 108.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 10,865,409
Claims 1,76,77 and 95-110 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,865,409 in view of Wagner (WO2010094036); Morgan et al. (WO2006135786); Franch et al. (WO2007062664); Agnew et al.(US20080050731); Kool (US20060160125); and Cost et al. (WO2011100058; published 18 August 2011; filed 09 February 2011).
Claims 1-18 of U.S. Patent No. 10,865,409 recite a method comprising:(i) providing a single-stranded oligonucleotide headpiece having a first functional group and a second functional group;(ii) binding said first functional group of said headpiece to a first component of said chemical entity, wherein said headpiece is directly connected to said first component or said headpiece is indirectly connected to said first component by a bifunctional linker; and (iii) ligating said second functional group of said headpiece to a single-stranded oligonucleotide first building block tag to form a complex; wherein said steps (ii) and (iii) can be performed in any order; and wherein said first building block tag encodes for the binding reaction of said step (ii), thereby providing a tagged library.
However, claims 1-18 of U.S. Patent No. 10,865,409 do not expressly teach ligating comprises chemical ligation of one or more chemically co-reactive pairs selected from: an optionally substituted alkyne and an optionally substituted azido group; or a phosphorothioate group and an iodo group as recited in the instant claims.
 However, these features are known in the art. 
As discussed in the current rejections, as Morgan et al. teach joining by chemical ligation a single-stranded initiator oligonucleotide, i.e. headpiece, with a single stranded identifier oligonucleotide, i.e. tag,  is known in the art and Franch et al. teach chemical ligation of a phosphorothioate group and an iodo group , the combined teachings of Wagner, Morgan et al.  and Franch et al. render obvious a method  as recited in claims 1, 76, 77, 95-102, 104-107, 109 and 110. 
Furthermore, Wagner, Morgan et al., Franch et al. and Agnew et al. meet the embodiment of chemical ligation of  an optionally substituted alkyne and an optionally substituted azido group as recited in claims 1, 76, 77, 95-102, 104-107, 109 and 110. Furthermore, Wagner, Morgan et al. , Franch et al. and Kool meet the embodiment as recited in claims 100 and 103. Furthermore, Wagner, Morgan et al., Franch et al.  and Cost et al. meet the embodiment as recited in claim 108.
As claims 1-18 of U.S. Patent No. 10,865,409 and  the combined teachings of Wagner, Morgan et al., Franch et al. and Agnew et al. all teach methods for generating encoded nucleic acid libraries,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-18 of U.S. Patent No. 10,865,409 comprising ligating a single stranded headpiece comprising a nucleic acid linker structure to a single-stranded oligonucleotide first building block tag to include the teachings of Wagner, Morgan et al., Franch et al., Agnew et al., Kool and Cost et al. because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of tagging an oligonucleotide encoded chemical entity.









Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive. 
In view of the amendment of the instant claims, the teaching of Morgan et al. is included in the current rejections. As noted above, Morgan et al. teach methods for generating DNA encoded libraries comprising joining, by chemical ligation and splint-mediated ligation, a single-stranded initiator oligonucleotide , i.e. headpiece, with a single stranded identifier oligonucleotide, i.e. tag,  are known in the art.
 Therefore, the teaching of Morgan et al. is combined with the teachings of Wagner, Franch et al., Agnew et al., Kool and Cost et al. to meet the requirements of the amended claims.







Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1675